Me. Justice Wolf
delivered the opinion of the court.
In this case the appellant was convicted of the crime of burglary in the first degree bjr the District Court of Arecibo on March 18, 1909, and sentenced to 10 years’ imprisonment in the penitentiary at hard labor and to the payment of the costs of the prosecution. From this judgment he took an appeal to this court. No statement of facts nor bill of exceptions are found in the record, nor has any counsel appeared for him here. Examining the record we find that the information is sufficient, and there being no error apparent in the record, the judgment of the court below is affirmed.

Affirmed.

Chief Justice Hernández and Justices Figueras, MacLeary and del Toro concurred.